DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 3/26/2021 has been entered. Claim 20 has been canceled, claims 1-19 and 21 remain pending in the application. Applicant’s amendments to the claim have overcome previous 112(a) rejection.  

Terminal Disclaimer
The terminal disclaimer filed on 3/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10607407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: tangible instrument module in claim 11-19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856.
Regarding claim 11, Falash discloses an interactive computer simulation station comprising: 
a tangible instrument module; This element is interpreted under 35 U.S.C. 112(f) as the input and output, with the algorithm described in the specification (the interactive screens) for receiving one or more commands from a trainee thereof for controlling, in a computer-generated environment from an interactive computer simulation, a simulated vehicle in the interactive computer simulation (paragraph [0053]: interfacing with an external simulation or live device running a computerized simulation of the vehicle of the training by displaying the correct controls on the interactive screens and with an appropriate out-the-window display on the main display 6 created by a computerized image generator, not shown, that renders real-time video based on virtual scene data, as is well known in the art of flight or other vehicle simulation; paragraph [0087]: The virtual objects are records 57 that define virtual controls, such as cockpit controls that are displayed in interactive viewing displays 8 so as to appear similar to the controls of the real vehicle that is being simulated); 
a display system (main display 133 and display 6) for displaying rendered images of the computer-generated environment comprising a visual element (paragraph [0111]: a 3D immersive main display 133, cf. display 6 of FIG. 5; paragraph [0053]: interfacing with an external simulation or live device running a computerized simulation of the vehicle of the training by displaying the correct controls on the interactive screens and with an appropriate out-the-window display on the main display 6 created by a computerized image generator, not shown, that renders real-time video based on virtual scene data, as is well known in the art of flight or other vehicle simulation); 

by applying in real-time one or more tailoring parameters determined taking into account at least one of: an identity of the trainee in the interactive computer simulation station; and an identifier of the visual element; prior to rendering the visual element by the dedicated graphics unit in the computer-generated environment (paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data (identity of the trainee relating to tailoring parameters)… The LMS then loads the respective training station 3 with the necessary training data resources, media (visual element for display), software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee).
Falash discloses all the features with respect to claim 11 as outlined above. However, Falash fails to disclose dynamically affecting the visual element, when the visual element enters a minimum visual range, by enhancing at least one of: a visual contouring of the visual element; and one or more pre-identified distinctive visual characteristics of the visual element prior to rendering the visual element. 
Walker discloses dynamically affecting the visual element in real-time, when the visual element enters a minimum visual range, by enhancing at least one of: a visual contouring of the visual element; and one or more pre-identified distinctive visual characteristics of the visual element prior to rendering the visual element (paragraph [0060]: one of the major problems encountered is the difficulty involved in viewing large expanses (on land or in the sea) in search of relatively small features… The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time.

Regarding claim 12, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the one or more tailoring parameters identify, taking into account the identity of the trainee, the one or more pre-identified distinctive visual characteristics of the visual element from a plurality of visual characteristics thereof (Falash’s paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data… The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). 


Regarding claim 13, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the processor module dynamically affects the visual element when the visual element is beyond the minimum visual range and within a maximum enhancement range from the simulated vehicle in the interactive computer simulation (Falash’s paragraph [0048]: The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time.

Regarding claim 14, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the minimum visual range is defined taking into account at least one of an identity of the trainee, an identifier of the visual element and display capabilities of the interactive computer simulation station (Falash’s paragraph [0113]: identifying the trainee and selecting the lessons that are to be implemented; paragraph [0045]: a larger 3D 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time.

Claim 1 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 2.
Claim 3 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 3.
Claim 4 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 4.

Claim 21 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 21.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, and further in view of Kato U.S. Patent Application 20130282236.
Regarding claim 15, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the one or more tailoring parameters specify, taking into account the identity of the trainee, approximate range determination for the visual element and identification of the visual element (Falash’s paragraph [0048]: The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). However, Falash as modified by Walker fails to disclose considering the identifier of the visual element, an advancement value for one or more abilities related to detection of the visual element. 

Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash and Walker’s to detect object based on identifier as taught by Kato, to track and identify other vehicle on the route.

Claim 5 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 5.

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, and further in view of Foltin U.S. Patent Application 20160167567.
Regarding claim 16, Falash as modified by Walker and Foltin discloses the interactive computer simulation station of claim 11, wherein the processor module further dynamically affects a visual contouring of the visual element taking into account both: a distance factor between the simulated vehicle and the visual element in the computer-generated environment (Foltin’s paragraph [0043]: the visual range may be a recognizability distance, i.e., a maximum distance in which a driver may recognize an object in the surroundings of vehicle 100 and identify such an object in front of a background; Falash’s paragraph [0048]: The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described 
and a relative contrast between the pre-defined visual characteristics of the visual element and surrounding computer-generated environment elements (Foltin’s paragraph [0043]: The recognizability distance is a function of the size and the contrast of the object in front of the background or a luminance thereof; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash and Walker’s to avoid too small minimum visual range as taught by Foltin, to provide comfortable and smooth transition.

Claim 6 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 6.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Foltin U.S. Patent Application 20160167567, and further in view of Tominaga U.S. Patent Application 20040080631.
Regarding claim 17, Falash as modified by Walker and Foltin discloses the interactive computer simulation station of claim 16, wherein the processor module dynamically affects the visual contouring of the visual element taking into account the relative contrast with the surrounding computer-generated environment elements (Walker’s paragraph [0060]: The 
Tominaga discloses modulating a plurality of pixels surrounding the visual element for obtaining a target contrast level (paragraph [0063]: The input-output characteristics are thus changed depending on the average luminance Ylpf in the portion surrounding the target pixel, thereby highlighting contrast).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Foltin’s to increase contrast as taught by Tominaga, to perform suitable contrast highlighting and smoothing depending on a luminance in a portion surrounding a target pixel.

Claim 7 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 7.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Foltin U.S. Patent Application 20160167567, and further in view of Hobbs U.S. Patent Application 20130088491.
Regarding claim 18, Falash as modified by Walker and Foltin discloses all the features with respect to claim 16 as outlined above. However, Falash as modified by Walker and Foltin 
Hobbs discloses a hollow three-dimensional mesh associated with the visual element to increase contour thickness of the visual element (paragraph [0044]: Generation of the 3D mesh 100 may be based on geometric data describing a 3D object (e.g., an airplane, the animal, or a house) or a portion thereof. Operation 910 may include generating one or more of the 3D vertices (e.g., 3D vertices 201-204) of the 3D mesh 100 and may include representing each of the 3D vertices in three dimensions (e.g., x-y-z space)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Foltin’s to generate 3D mesh as taught by Hobbs, to support 3D graphics generation from 2D graphics.

Claim 8 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 8.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, and further in view of Kraft U.S. Patent Application 20170140245.
Regarding claim 19, Falash as modified by Walker discloses the interactive computer simulation station of claim 11, wherein the processor module further modifies at least one of the pre-defined visual characteristics of the visual element (Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive 
Kraft discloses taking into account at least one of: a relative directional vector between the simulated vehicle and the visual element in the computer-generated environment; and one or more pre-identified distinctive visual characteristics of the visual element (paragraph [0024]: The traffic analysis module 107 determines a directional vector for the blobs corresponding to each moving vehicle by determining a difference between a centroid of each of the corresponding blobs).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash and Walker’s to determine directional vector as taught by Kraft, to identify moving vehicles using low resolution images efficiently.

Claim 9 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 9.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Kraft U.S. Patent Application 20170140245, and further in view of Hobbs U.S. Patent Application 20130088491.
Regarding claim 10, Falash as modified by Walker and Kraft discloses the method of claim 9, wherein modifying the at least one of the pre-defined visual characteristics of the visual element is performed by associating a highlighting the visual element to highlight the one or more pre-identified distinctive visual characteristics of the visual element (Walker’s paragraph 
Hobbs discloses three-dimensional mesh with the visual element (paragraph [0044]: Generation of the 3D mesh 100 may be based on geometric data describing a 3D object (e.g., an airplane, the animal, or a house) or a portion thereof. Operation 910 may include generating one or more of the 3D vertices (e.g., 3D vertices 201-204) of the 3D mesh 100 and may include representing each of the 3D vertices in three dimensions (e.g., x-y-z space)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Kraft’s to generate 3D mesh as taught by Hobbs, to support 3D graphics generation from 2D graphics.

Response to Arguments

Applicant's arguments filed 3/26/2021, page 10 - 13, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 10-13 that Walker does not relate to visual rendering of a visual element in a computer-generated environment from an interactive computer simulation… Walker at least fails to disclose or suggest dynamically affecting a visual element in a computer generated environment at an interactive computer simulation station and during execution of an interactive computer simulation, dynamically affecting the visual element when the visual 

In reply, the rejection is based on Falash and Walker combined. Falash discloses visual rendering of a visual element in a computer-generated environment from an interactive computer simulation (paragraph [0053]: interfacing with an external simulation or live device running a computerized simulation of the vehicle of the training by displaying the correct controls on the interactive screens and with an appropriate out-the-window display on the main display 6 created by a computerized image generator, not shown, that renders real-time video based on virtual scene data, as is well known in the art of flight or other vehicle simulation; paragraph [0087]: The virtual objects are records 57 that define virtual controls, such as cockpit controls that are displayed in interactive viewing displays 8 so as to appear similar to the controls of the real vehicle that is being simulated);
dynamically affecting a visual element in a computer generated environment at an interactive computer simulation station and during execution of an interactive computer simulation, and dynamically affecting the visual element prior to rendering the visual element for display in the computer generated environment (paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data (identity of the trainee relating to tailoring parameters)… The LMS then loads the respective training station 3 with the necessary training data resources, media (visual element for display), software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee). 
Walker discloses dynamically affecting the visual element when the visual element enters a minimum visual range (paragraph [0060]: one of the major problems encountered is the 

Applicant argues on page 13-14 that Walker fails to disclose or suggest dynamically affecting the visual element prior to rendering the visual element for display in the computer generated environment. In contrast to the context of the presently claimed invention, in Walker, the images are not generated, but are captured by a camera.

In reply, the rejection is based on Falash and Walker combined. Falash discloses dynamically affecting the visual element prior to rendering the visual element by the dedicated graphics unit in the computer-generated environment (paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data (identity of the trainee relating to tailoring parameters)… The LMS then loads the respective training station 3 with the necessary training data resources, media (visual element for display based on identity of the trainee), software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616